DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation  of a range of 1 mm of more, and the claim also recites a range of 3 mm of more which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 10 and 13 recites the broad recitation of 1 mm or more, and the claim also recites a range of 5 mm or more which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6, 15, 17 and 18 recites the broad recitation 10 microns or more, and the claim also recites 50 microns or more which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 and 14 recites the broad recitation  5 mm or less, and the claim also recites 1 mm or less which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2. 3, 4. 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al (2012/0137965) in view of Sato et al (2017/110762).
The Sudo et al reference teaches a silica glass crucible, note entire reference.  The crucible comprises a cylindrical side wall portion, a curved bottom portion and a corner portion, note fig 2.  The corned portion has a higher curvature then the bottom portion and is between the bottom portion and side wall.   The wall has a first portion from the inner surface, a second region or middle section and the third region on the outside wall, note figure 2.  All the regions have a thickness.  The outer region and inner region are of similar composition while the middle layer is difference, note para 0045-0048. The sole difference between the instant claim and the prior art is the stresses of the layers.  However, Sato et al reference teaches a silico glass crucible with layers in the thickness direction.  The inside layer has a compressive stress and the middle layer as a tensile stress, note translated para 0057- 0062.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the Sudo et al reference by the teachings of the Suto et al reference in have different stresses in the 
With regards to claim 2, the combined references teach that the middle layer have only tensile stress, note Sato et al para 0060
 With regards to claim 3, the combined references teach the inner or first layer having a thickness greater the 1mm, note Sudo et al example 1.
With regards to claim 4, the combined references teach the outer or third layer having a thickness greater the 1mm up to 2 mm, note Sudo et al note para 0048.
With regards to claims 8, 10 and 13, the Sudo et al reference teaches the outer layer to have a thickness greater then 3mm, note para 0054.
Claim 5, 11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al (2012/0137965) in view of Sato et al (2017/110762).
The Sudo et al and Sato et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the indentation from a punch. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable toughness of the silica glass crucible in the combined references in order to have a sturdy crucible for processing, noting the size of the indentation is also a variable on the specifics of the punch used.
 Claim 6, 12, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al (2012/0137965) in view of Sato et al (2017/110762).
The Sudo et al and Sato et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the surface roughness. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable surface roughness of the silica glass crucible in the combined references in order to maintain a smooth surface for the melt.

7, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al (2012/0137965) in view of Sato et al (2017/110762).
The Sudo et al and Sato et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the thickness of the first or inner region. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable thickness of the first region in the silica glass crucible in the combined references in order to have region with enough stress to counter the middle region stress.

			Examiner’s Remarks
The Sado et al and Kitahara et al references are merely cited of interest as showing the state of the silica glass crucible art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714